Appeal from a decision and award of the Workmen’s Compensation Board. Claimant worked as a helper on a grocery truck. He testified that on January 23 or 24, 1950, he bent down to the floor of the truck to pick up a ease of groceries and that as he did this the truck stopped suddenly, jerked, and he “felt a pain” in his chest. He continued to work, however, the rest of the week, but every time he bent down to pick up a case “ I felt a pain ”. *754He told a cardiac specialist that on Friday, January 27th, while “lifting a heavy crate ” there was a “ sudden increase ” of the pain in the left side of the chest. At the end of the week, and while off work, the pain increased and it was ultimately diagnosed as an anterior wall myocardial infarction. The specialist concluded in his report that the “ incident ” patient described “ precipitated ” clinical heart disease “in a heart already weakened by an underlying silent coronary sclerosis.” His own physician testified that the pain on the original lifting of the crate on January 23d indicated cardiac impairment; that he ought not have continued work, but should have been in bed; and that his continuance in lifting “definitely” aggravated his condition. When this aggravation is attributed to a particular time and event, as the board was free to find on this record that it was, the effect of the effort after the original attack on the already weakened cardiac structure was an accident, even though the effort while claimant was in good health could not have been regarded as unusual. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.